 


109 HCON 131 IH: Expressing the sense of Congress relating to a free trade agreement between the United States and the European Union (EU).
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 131 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Dreier submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress relating to a free trade agreement between the United States and the European Union (EU). 

Whereas member countries of the European Union (EU) constitute many of the oldest and closest allies of the United States;
Whereas the economic relationship between the United States and the EU is the largest in the world;
Whereas the current account, the most comprehensive measure of trade flows of the United States, demonstrates that $966,000,000,000 flowed between the United States and the EU in 2004;
Whereas the EU represents the second largest trading partner of the United States in goods, accounting for $447,000,000,000 in cross-border merchandise trade in 2004;
Whereas trade in services between the United States and the EU was valued at more than $224,000,000,000 in 2004; 
Whereas the EU is the largest trading partner of the United States when both goods and services are taken into account;
Whereas several trans-Atlantic trade issues exist that would benefit from comprehensive bilateral negotiations;
Whereas these issues involve a broad range of regulatory regimes, public policies, and public and private stakeholders; and
Whereas workers, consumers, business owners, and investors benefit substantially from the reduction of tariffs and non-tariff barriers to trade: Now, therefore, be it 
 
That it is the sense of the Congress that the United States should expand trade opportunities with the European Union (EU) by initiating negotiations to enter into a free trade agreement with the EU. 
 
